Citation Nr: 1108178	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for multiple skin disorders, to include genital warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was later transferred to the RO in Albuquerque, New Mexico.  

In June 2009, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a transcript of that hearing is of record.

In October 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  


FINDINGS OF FACT

1.  Although the Veteran was treated for acute dermatitis and xerosis of the hands during active service, a preponderance of the evidence is against a finding that the Veteran's current dermatitis and xerosis of the hands is related to military service.

2.  Although the Veteran was treated for genital warts during active service, since filing his claim for service connection, medical records have not shown current complaints, treatment, or diagnosis related to genital warts.


CONCLUSION OF LAW

The Veteran's current skin disorder, diagnosed as dermatitis and xerosis of the hands, and including genital warts, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  

In this case, the Veteran's claim for service connection for a skin rash was received in October 2004.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in December 2004 and December 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in September 2010.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in the December 2009 letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA treatment records dated through June 2006 have been obtained and associated with his claims file.  The Veteran has also been provided with VA examinations in June 2005 and May 2010 to assess the current nature and etiology of his skin disability.  

The Board acknowledges that the Veteran's prison medical treatment records and VA treatment records dated from June 2006 to the present have not been associated with the claims file.  In the October 2009 remand, the Board instructed that, after the Veteran identified and signed the appropriate releases, the RO should obtain these records and associate them with the claims file.  As for the prison records, the Board notes that the Veteran was incarcerated from May to June 2003 for a parole violation and at some point previously.  It does not appear that he was incarcerated since filing his claim for service connection.  Consequently, prison medical records would not show the nature of any current skin disability.  As for VA treatment records dated from June 2006, during the June 2009 Board hearing, the Veteran stated that he has continued to get medication from VA for a skin rash on his hands.  As will be discussed below, the Board acknowledges that he has a current disability, diagnosed as dermatitis/xerosis by the May 2010 VA examiner.  Therefore, there is no prejudice to the Veteran in the RO/AMC not obtaining records of ongoing treatment for this disability.  Moreover, the Veteran does not contend, nor does the evidence otherwise show, that a VA treating physician has linked his current skin disability to service.  

As regards the question of etiology, VA provided the Veteran with an examination for this purpose in May 2010.  The Board acknowledges that the October 2009 remand requested that the examination be conducted by a dermatologist; however, as noted by the Veteran's representative in his January 2011 Brief, the examination was conducted by a nurse practitioner.  The Board points out, however, that a physician reviewed and cosigned the examination report.  Moreover, the Court of Appeals for Veterans Claims (Court) has held that medical examinations may be conducted by licensed healthcare professionals competent to provide diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007). More specifically, in Cox, the Court determined that an examination required under 38 U.S.C.A. § 5103A may be conducted by a nurse practitioner, rather than a physician.  Id.  In general, the Board is of the opinion that a nurse practitioner is competent to evaluate the presence and etiology of a skin condition.  Furthermore, the examination was conducted following the protocol in VA's Disability Examination Worksheet for Skin Diseases, included a comprehensive review of the claims file, a physical examination of the Veteran, and a response to the Board's request for an opinion as to the nature and etiology of the Veteran's current skin disability.   Hence, the Board finds that the medical examination was adequate for the purposes of this appeal.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Based on the foregoing, the Board finds that the RO/AMC has substantially complied with the Board's remand order.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations - Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Factual Background

During the Veteran's military service, he was treated for multiple skin problems.  His service treatment records indicate he had athlete's foot in October 1971.  Palmar warts were noted in January 1972 and October 1974.  Penile warts were noted in March 1972, November 1976, March 1977, February 1978, and July 1978.  Tinea versicolor of the arms and back was noted in October and November 1975.  Dermatitis and xerosis of the hands was noted in December 1975, July 1976, and August 1976.  As will be explained below, because the Veteran's current disability involves dermatitis and xerosis, the Board will focus primarily on treatment records related to this disability.

A December 1975 service treatment record indicates the Veteran complained of skin peeling off both hands; he indicated that he was a fuel handler and believed this might be the cause.  The physician noted that it did not appear like an allergy and that the Veteran was using lava soap and having to scrub hard.  The assessment was xerosis secondary to excessive scrubbing.  He was given hydrocortisone for the itching and advised to avoid harsh soaps, wear gloves, and soak his hands more.  

In July 1976, the Veteran complained of small, itchy eruptions on his hands that broke open and resulted in peeling skin.  He said that he was working with gasoline wand wondered if this was a possible allergy.  The physician noted that the Veteran had redness and itching on both hands and that he appeared to have contact dermatitis.  In August 1976, he was seen for a rash with "onset only July".  The Veteran said he had been exposed to jet fuel for the past four months but that he used protective gloves with wool inserts.  On physical examination, the back of the right hand was white, flakey and scaly.  The assessment was hand dermatitis, possibly contact.  He was given aristocort, hydrocortisone cream, A&D ointment, and advised to use cotton inserts.  

The Veteran's July 1978 discharge examination report does not indicate whether the skin evaluation was normal or abnormal (i.e., neither box was checked).  

Post-service, a September 1978 VA treatment record notes that the Veteran had penile warts.  No other skin complaints were made at that time.

In March 1980, the Veteran filed a claim for service connection for hernias, head injury, hearing loss, and loss of eyesight due to head injury.  Apparently the Veteran's service treatment records could not be located at that time and no further action was taken.  In January 1993, the Veteran refiled a claim for service connection for hernias, which was granted by the RO in a March 1993 rating decision.  

A March 1995 VA treatment record indicates the Veteran fractured the third digit of his left hand.  The digit was swollen and tender.  No rash was noted of the hand.

In July 1996, the Veteran filed a claim for nonservice-connected pension benefits.  The disabilities he claimed included lung cancer and two hernias.   The claim was denied in September 1996 and January 1998 rating decisions.

An October 1996 VA treatment record indicates the Veteran had penile warts.

An October 1997 VA examination report conducted in connection with the Veteran's pension claim indicated that the he had no active skin lesions or other skin abnormalities other than a birthmark on the right upper arm.

In March 1998, the Veteran was admitted to a VA hospital for treatment of polysubstance abuse.  The discharge summary indicated that he had tinea pedis and dry skin.  A nursing note also indicated that the Veteran had tiny blisters on his penis for 1 to 2 years; the assessment was genital herpes.  An April 1998 VA pharmacy note indicates that the Veteran was discharged with Lubriderm to treat try skin.  

A January 2003 VA outpatient record indicates the Veteran complained of a spider bite on his face, intense body itch, and a history of "boils" over the last year.  On physical examination, multiple macula-papular lesions were noted on the left buttock.  In March 2003, he complained of a recurrent "staph" infection of the buttocks and left lateral leg over the past year.  A primary care note indicates he had erythematous vesicles with drainage to the left hip area and underneath the scrotum; the diagnosis was genital herpes.  He was given Valtrex and advised of transmission precautions.  Later that month, a VA hepatology clinic record indicates that the Veteran had no skin rashes.

An August 2004 VA primary care note indicates the Veteran complained of a pruritic rash in the groin and perianal area that he had had for weeks.  The assessment was scabies and he was given elimite cream and advised to wash all bed linens and clothes.  In September 2004, it was noted that there was some mild improvement after elimite.  He was advised to apply lindane lotion to the affected area, then apply clotrimazole.  No follow-up treatment was noted.

An April 2005 VA outpatient treatment note indicates the Veteran requested refills on hydroxyzine.  He said he was given this medication to treat a reoccurring rash on his upper and lower extremities.  He was instructed to call and make an appointment for the recurring rash.  

The report of a June 2005 VA examination indicates that the Veteran complained of a skin rash that occurred mainly on his arms when he was exposed to sun.  He said he took hydroxyzine to treat the rash.  At the time of the examination, he did not have a skin rash and he told the physician that the rash "comes and goes".  The examiner noted that the Veteran had a skin rash that resolved.

During the June 2009 Board hearing, the Veteran said that he developed an itchy rash when he was exposed to the sun.  He said it was worse in the summer and when he was exposed to oil, grease, or fuel.  He said that if he gets gasoline on his hands, his hands will break out around his fingernails.  He said that he received medication from the VA to treat the rash.  

The report of the May 2010 VA examination reflects that the Veteran said that he had a rash and dryness of the hands that was especially worse in cold weather.  He said that the condition started during service when he was exposed to a lot of chemicals as a truck driver.  The examiner noted that the Veteran had peeling, cracking skin on the palms of both hands.  The diagnosis was dermatitis; xerosis.  The examiner noted the Veteran's history of skin problems during service and post-service and opined that the current skin condition was "less likely as not" cause by or a result of disease, events, or injuries in service.  The rationale provided for the opinion was the fact that there was no evidence of chronic skin condition while on active duty or within one year after discharge and that the first notation of the skin condition post-service was in 1998 - almost 20 years after service.  

Legal Analysis

In October 2004, the Veteran filed a claim for "skin rash."  He attached a copy of an August 1975 service treatment record showing treatment for hand dermatitis.  During the June 2009 Board hearing, the Veteran complained of an itchy rash of his hands that he said began during service.  The May 2010 VA examiner diagnosed the Veteran with dermatitis and xerosis of the hands.  

The Board acknowledges that the Veteran has a history of treatment for various other skin disabilities during service and post-service, including genital warts.  Since filing his claim for service connection, however, the medical records do not show any complaints, treatment, or diagnosis related to genital warts.  The Board also notes that the Veteran was treated for genital herpes and scabies post-service; however, he does not claim nor does the evidence otherwise show that genital herpes and scabies are related to military service.  Furthermore, since filing his claim for service connection, medical records do not show ongoing treatment for genital herpes or scabies.  

As regards the current diagnoses of dermatitis and xerosis, the Board notes that the Veteran had similar symptoms in service, and was diagnosed with dermatitis (possibly contact) and xerosis.  Although he was treated for this on several occasions, as the May 2010 VA examiner noted, it does not appear that this was a chronic condition.  In this regard, the Board points out that he sought no further treatment for this condition until at least 1998, when it was noted that he had dry skin.  Even assuming the dry skin was related to dermatitis or xerosis of the hands, this condition was first noted 20 years after discharge from active duty.  The passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board points out that the Veteran has stated that he has had this skin condition off and on since active service.  The Veteran, as a layperson, is competent to report on matters observed or within his or her personal knowledge, such as a skin rash.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, however, the Board does not find the Veteran's statements to be credible.  First, the Veteran's descriptions of his symptoms have been inconsistent.  During the Board hearing, he indicated that his symptoms were worse during the summer months.  During the May 2010 VA examination, he said that his symptoms were worse when the weather was cold.  Hence, the Board does not find that the Veteran is a reliable historian.  Second, the Board notes that he filed claims for service connection in March 1980 and in January 1993, and pension benefits in July 1996, but did not include a skin condition on his list of claimed disabilities.  One would expect that if had these symptoms on and off since service, he would have filed a claim for a skin disability at the same time he filed a claim for his other disabilities.  Moreover, as noted above, the claims file does not reflect any complaints or treatment for dry skin or a skin condition of the hands until 1998.  Thus, continuity of symptomatology has not been established by either the clinical record or the Veteran's own statements.  

As regards the etiology of the Veteran's current skin disability, the Board points out that the only competent medical opinion of record weighs against the claim.  In this regard, the May 2010 VA examiner opined that the Veteran's current dermatitis and xerosis was not related to active duty.  The Board finds the examiner's opinion to be persuasive because it is based on a review of the claims folder, subjective history provided by the Veteran, a clinical examination, and supported by an articulated medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

Although the Board has considered the written statements of the Veteran and his representative, to the extent that any such lay statements are being offered to answer the question of whether the Veteran's current skin disability is related to service, such evidence must fail.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are laypersons without the appropriate medical training or expertise, they are not competent to render probative (i.e., persuasive) opinions on these medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Consequently, the lay assertions as to the etiology of the Veteran's current skin disability have no probative value.

For the foregoing reasons, the claim for service connection for dermatitis and xerosis of the hands must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for dermatitis and xerosis of the hands is denied.


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


